       Case 3:20-cv-04370-JSC Document 18 Filed 07/23/20 Page 1 of 4


 1   TROUTMAN PEPPER HAMILTON SANDERS LLP
     Kalama M. Lui-Kwan
 2   Kalama.Lui-Kwan@troutman.com
     Three Embarcadero Center, Suite 800
 3   San Francisco, CA 94111
     Telephone: 415.477.5700
 4   Facsimile:   415.477.5710
 5   Attorneys for Defendants PHH Mortgage
     Corporation and Ocwen Loan Servicing,
 6   LLC
 7
                                    UNITED STATES DISTRICT COURT
 8
                              NORTHERN DISTRICT OF CALIFORNIA
 9
10   JULIE CARMEN TORRES, individually,                 Case No.: 3:20-cv-04370-JSC
     and on behalf of all other similarly situated,
11                                                      STIPULATION TO CONTINUE
                           Plaintiff,                   DEADLINE TO RESPOND TO
12                                                      COMPLAINT, AND TO CONTINUE
             vs.                                        HEARING ON MOTION FOR
13                                                      PRELIMINARY INJUNCTION AND
     PHH MORTGAGE CORPORATION, a                        ASSOCIATED DEADLINES;
14   New Jersey corporation; OCWEN LOAN                 PROPOSED ORDER
     SERVICING, LLC, a Delaware limited
15   liability company; ROBERTSON,                      Dept.: Courtroom E (15th Floor)
     ANSCHUTZ, & SCHNEID, P.L., a Florida
16   professional limited liability company;            Magistrate Judge: Hon. Jacqueline S. Corley
     ROBERTSON, ANSCHUTZ, SCHNEID &
17   CRANE LLC, a Florida limited liability
     company; RAS CRANE, LLC, a Florida
18   limited liability company; RAS BORISKIN,
     LLC, a Florida limited liability company;
19   and RAS CITRON, LLC, a New Jersey
     limited liability company,
20
                           Defendants.
21
22                  Pursuant to Civil Local Rules 6-2 and 7-12, Plaintiff Julie Carmen Torres,

23   individually, and on behalf of all other similarly situated (“Plaintiff”) and Defendants PHH

24   Mortgage Corporation and Ocwen Loan Servicing, LLC (“PHH Defendants”), by and through

25   their counsel, hereby stipulate (i) to continue the hearing date on Plaintiff’s Motion for

26   Preliminary Injunction (ECF 13), (ii) to extend the deadline for filing and serving the opposition

27   and reply in connection with Plaintiff’s Motion for Preliminary Injunction, and (iii) to continue

28   the deadline to respond to the Complaint as follows:

                                                                                                 Page 1
      CASE NO: 3:20-cv- 04370-JSC    STIPULATION TO CONTINUE DEADLINES; PROPOSED ORDER
                                                                                                514587.2
     109017100
       Case 3:20-cv-04370-JSC Document 18 Filed 07/23/20 Page 2 of 4


 1                     WHEREAS, Plaintiff and the other defendants to this action, Robertson,
 2   Anschutz, & Schneid, P.L.; Robertson Anschutz, Schneid & Crane, LLC; RAS Crane, LLC;
 3   RAS Boriskin, LLC; and RAS Citron, LLC have already stipulated and agreed to the same
 4   extensions of time sought herein;
 5                     WHEREAS, the PHH Defendants recently retained Troutman Pepper Hamilton
 6   Sanders, LLP to represent them in this action;
 7                     WHEREAS, the PHH Defendants and Plaintiff, by counsel, have agreed to
 8   extend the current July 30, 2020 deadline for the PHH Defendants to respond to the Complaint
 9   to August 31, 2020;
10                     WHEREAS, in light of the shelter-in-place orders under which counsel and the
11   parties currently are working and to give the PHH Defendants sufficient time to prepare their
12   response to Plaintiff’s motion for preliminary injunction, the parties have agreed to extend the
13   current deadline of July 29, 2020 to respond to Plaintiff’s motion for preliminary injunction to
14   September 3, 2020, leading to a new reply deadline of September 10, 2020;
15                     WHEREAS, the parties agree that the modified briefing schedule above
16   necessitates a continuation of the August 20, 2020 hearing on Plaintiff’s motion for preliminary
17   injunction, the parties have agreed to continue the hearing date on Plaintiff’s motion for
18   preliminary injunction from August 20, 2020 to September 24, 2020 or as soon thereafter as
19   the matter may be heard;
20                     WHEREAS, these proposed continuances will not cause prejudice to any party
21   in this matter;
22                     NOW, THEREFORE, IT IS HEREBY STIPULATED by and between the
23   parties, through their counsel that the deadline for the PHH Defendants to file their response to
24   the Complaint shall be August 31, 2020, the deadline for the PHH Defendants to respond to
25   Plaintiff’s motion for preliminary injunction (ECF 13) shall be September 3, 2020, the deadline
26   for Plaintiff’s reply in support of the motion for preliminary injunction shall be September 10,
27   2020, and the hearing on Plaintiff’s motion for preliminary injunction shall be September 24,
28   2020.

                                                                                                Page 2
      CASE NO: 3:20-cv- 04370-JSC    STIPULATION TO CONTINUE DEADLINES; PROPOSED ORDER
      Case 3:20-cv-04370-JSC Document 18 Filed 07/23/20 Page 3 of 4


 1                 IT IS SO STIPULATED.
 2
 3   Dated: July 23, 2020                      TROUTMAN PEPPER
                                               HAMILTON SANDERS LLP
 4
 5
                                               By:    /s/ Kalama M. Lui-Kwan
 6                                                    KALAMA M. LUI-KWAN
                                                      Attorneys for Defendants PHH Mortgage
 7                                                    Corporation and Ocwen Loan Servicing,
                                                      LLC
 8
 9   Dated: July 23, 2020                      CALLAHAN & BLAINE, APLC
10
11                                             By:    /s/ Brett E. Bitzer
                                                      BRETT E. BITZER
12                                                    DANIEL J. CALLAHAN
                                                      EDWARD SUSOLIK
13                                                    Attorneys for Plaintiff
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                                                        Page 3
      CASE NO: 3:20-cv- 04370-JSC   STIPULATION TO CONTINUE DEADLINES; PROPOSED ORDER
      Case 3:20-cv-04370-JSC Document 18 Filed 07/23/20 Page 4 of 4


 1                                     [PROPOSED] ORDER
 2                PURSUANT TO STIPULATION, IT IS SO ORDERED.
 3         x The deadline for PHH Defendants to file their response to the Complaint is August
 4             31, 2020;
 5         x The deadline for PHH Defendants to respond to Plaintiff’s motion for preliminary
 6             injunction (ECF 13) is September 3, 2020;
 7         x The deadline for Plaintiff’s reply in support of the motion for preliminary
 8             injunction is September 10, 2020;
 9         x The hearing on Plaintiff’s motion for preliminary injunction (ECF 13) is continued
10             to September 24, 2020, at 9:00 a.m.;
11
12
13           July 23, 2020
     Dated:__________________                  __________________________
                                              ______________________________ _____
                                               he Honorable
                                              The Hoonorable JJaqueline
                                                               aqueline S.
                                                                        S Corley
                                                                           Corrley
14                                            United States Magistrate Judge
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                                                           Page 5
     CASE NO: 3:20-cv- 04370-JSC   STIPULATION TO CONTINUE DEADLINES; PROPOSED ORDER
